



Exhibit 10.22.3
Date:
November 10, 2016
 
 
To:
Regeneron Pharmaceuticals, Inc.
 
777 Old Saw Mill River Road
 
Tarrytown, NY 10591-6707
 
 
Attention:
Dominick Agron
 
VP and Treasurer
 
777 Old Saw Mill River Road
 
Tarrytown, NY 10591-6707
 
 
Facsimile:
(914) 847-1555
 
 
From:
Citibank, N.A.
 
390 Greenwich Street
 
New York, NY 10013
 
 
Attention:
James Heathcote
 
Corporate Equity Derivatives
 
390 Greenwich Street
 
New York, NY 10013
 
 
Re:
Third Amendment of the Warrant Transaction between Citibank, N.A. and Regeneron
Pharmaceuticals, Inc. (this “Amendment”)



__________________________________________________________________________________________________________________________


Dear Sir/Madam:


Citibank, N.A. (“Citi”) and Regeneron Pharmaceuticals, Inc. (“Issuer”) are
parties to a warrant transaction (the “Transaction”) evidenced by the Master
Terms and Conditions for Base Warrants Issued by Regeneron Pharmaceuticals, Inc.
dated as of October 18, 2011, supplemented by the written confirmation dated as
of October 18, 2011 and amended by the Amendment dated as of May 13, 2014 and
the Second Amendment dated as of February 22, 2016 (as so supplemented and
amended, the “Confirmation”). Terms used herein but are not otherwise defined
shall have meanings assigned to them in the Confirmation.


Upon the effectiveness of this Amendment, all references in the Confirmation to
the “Number of Warrants” will be deemed to be to the Number of Warrants as
amended hereby and all references in the Confirmation to the “Transaction” will
be deemed to be to the Transaction as amended hereby.


1. Amendments. Effective upon payment of each Amendment Payment on the
applicable Payment Date (each as defined below), the Number of Warrants for each
Component of the Transaction shall be reduced by 1/80th of the corresponding
Applicable Number of Warrants (as defined below), with each such Number of
Warrants rounded up to the nearest whole number, except that the Number of
Warrants for the Component with the latest Expiration Date shall be reduced by
the aggregate number resulting from such rounding.


2. Amendment Payment. In consideration of the amendment of the Transaction,
Issuer agrees to pay to Citi on each Payment Date an amount in USD equal to the
Amendment Payment corresponding to such Payment Date, as set forth below.







--------------------------------------------------------------------------------





November 10, 2016 Settlement:
Applicable Number of Warrants:
125,000
Amendment Payment:
USD 32,108,750.00
Payment Date:
November 10, 2016
 
 
November 14, 2016 Settlement:
Applicable Number of Warrants:
176,293
Amendment Payment:
USD 47,241,235.21
Payment Date:
November 14, 2016
 
 
November 15, 2016 Settlement:
Applicable Number of Warrants:
80,000
Amendment Payment:
USD 24,463,200.00
Payment Date:
November 15, 2016



3. Representations and Warranties.


(a) Each party represents to the other party that:


(i) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing.


(ii) It has the power to execute this Amendment and any other documentation
relating to this Amendment to which it is a party, to deliver this Amendment and
any other documentation relating to this Amendment that it is required by this
Amendment to deliver and to perform its obligations under this Amendment and has
taken all necessary action to authorize such execution, delivery and
performance.


(iii) Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets.


(iv) All governmental and other consents that are required to have been obtained
by it with respect to this Amendment have been obtained and are in full force
and effect and all conditions of any such consents have been complied with.


(v) Its obligations under this Amendment constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).


(b) Issuer represents and warrants to and for the benefit of Citi as follows:


(i) (A) On the date hereof, Issuer is not aware of any material non-public
information regarding Issuer or the Shares and (B) its most recent Annual Report
on Form 10-K, taken together with all reports and other documents subsequently
filed by Issuer with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), does not contain any





--------------------------------------------------------------------------------





untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances in which they were made, not misleading.


(ii) On the date hereof and on each Payment Date, (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.


(iii) Issuer acknowledges its responsibilities under applicable
federal securities laws, including, without limitation, Rule 10b-5 under the
Exchange Act, in relation to the Transaction and its amendment, and Issuer is
entering into this Amendment in good faith and not as a part of a plan or scheme
to evade compliance with the federal securities laws.


4. No Additional Amendments or Waivers. Except as amended hereby, all the terms
of the Transaction and provisions in the Confirmation shall remain and continue
in full force and effect and are hereby confirmed in all respects.


5. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.


6. Governing Law. The provisions of this Amendment shall be governed by the New
York law (without reference to choice of law doctrine).















































































--------------------------------------------------------------------------------





Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it in the manner indicated
in the attached cover letter.




CITIBANK, N.A.
 
 
By:
/s/Herman Hirsch
Name:
Herman Hirsch
Title:
Authorized Representative
 
 
Agreed and Accepted By:
 
 
REGENERON PHARMACEUTICALS, INC.
 
 
By:
/s/Dominick Agron
Name:
Dominick Agron
Title:
Vice President and Treasurer








